Case 1-20-40555-nhAl DOC z2y Filed Os/Os/2z0 Entered Qo/Od/20 Loildiol

Branch Offices Branch Offices

in Suffolk County: a » in Nassau County:
‘ 6
150 Motor Parkway 626 RexCorp Plaza
Ste 401, Rm 424 Rm 681

Hauppauge, NY 11788 Uniondale, NY 11556
Pee RONALD D. WEISS, P.C. ‘
80 Orville Drive 1129 Northern Blvd
Ste 100, Rm 225 ATTORNEY AT LAW Ste 404

Bohemia, NY 11716 734. Walt Whitman Road,, Suite 203, Melville, New York 11747 pMeahasseeiN 4IGe0
phone: (631)271-3737/3783 « fax: (631)271-3784
e: weiss@fresh-start.com

May 5, 2020

VIA CM/ECF
Honorable Robert E. Grossman
United States Bankruptcy Court
Eastern District of New York
290 Federal Plaza
Central Islip, NY 11722

In Re: Robin Johnson

Case No.: 8-20-40333-nhl

Honorable Sir:

This office represents Robin Johnson, Debtor in the above referenced Chapter 13 matter.
Debtor’s counsel submits this letter as to the status of Loss Mitigation.

On January 21, 2020, this office faxed a loss mitigation package to the Shapiro DiCaro
and Barak, counsel for Secured Creditor. On February 10, 2020, this office discovered the fax
was sent to the wrong location, and the package was resubmitted the same day. On February 20,
2020, this office received a Missing Documents Letter from counsel for Secured Creditor, and
Debtor submitted these documents in part on March 9, 2020 and in full on March 13, 2020. On
March 27, 2020, this office received another Missing Documents Letter.

The Debtor is still in the process of obtaining documents, which has been slowed due to
the COVID-19 shutdown. The Documents have been requested from the Debtor and will be
provided as soon as possible.

If you should have any questions or concerns, please do not hesitate to contact the
undersigned at the number listed below.

Respectfully submitted,

/s/ Ryan M. Blitz, Esq.
Ronald D. Weiss, P.C.

734 Walt Whitman Road, Suite 203
Melville, New York 11747

Tel: (631) 271-3737

Fax: (631) 271-3784

Bankruptcy Law « Reorganization + Foreclosure Defense « Mortgage Modification + Litigation Defense « Creditor Negotiations
